DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811071542.2, filed on 09/14/2018.
Claim Objections
Claims 1-5 objected to because of the following informalities:  
In regards to claims 1, For example, the claim 1 recites “a primary winding Np2, a primary winding Na” to be different primary winding or the same primary winding.
The claims 1-5 are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
For example, such as claim 2 recites “capacitors C1 to C9, resistors R1 to R2, resistors R6 to R9, resistors R11 to R13, …..” should rewritten – a first capacitor  (C1), a second capacitor (C2),  a third capacitor (C3), a fourth capacitor (C4), a fifth capacitor (C5), a sixth capacitor (C6), a seventh capacitor (C7), a eighth capacitor (C8) and a ninth capacitor (C9),  a sixth resistor (R6), a seventh resistor (R7), a eighth resistor (R8), a ninth resistor (R9), a tenth resistor (R10), a eleventh resistor (R11), a twelve resistor (R12) and a thirteen resistor (R13) ………--
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al [US 2012/0153866 A1] in view of Kunst et al [US 2012/0200229 A1].
In regards to claim 1. Liu in view of Kunst discloses a drive circuit for high power factor stroboscopic-free LED lighting (Fig. 9, 900 and 926), comprising 
a controller (Fig. 9, 914 and 924 & Paragraph [0047-57]), a transformer (Fig. 9, 932), a first current switch (Fig. 9, Q1) and a second current switch (Fig. 9, Q3); 
the transformer(Fig. 9, 932) comprises a primary main winding (Fig. 9, LP), a primary winding (Fig. 9, LA), a primary winding (Fig. 9, LA) and a secondary winding (Fig. 9, L2); 
the primary main winding (Fig. 9, LP) and the primary winding (Fig. 9, LA) are in phase, the primary winding (Fig. 9, LA) and the secondary winding (Fig. 9, L2) are in phase, the primary main winding (Fig. 9, LA)  and the secondary winding (Fig. 9, L2) are in opposite phase; 
the circuit (Fig 9, Diode, Capacitor and Resistor) and the second current switch (Fig. 9, Q3) are connected to the controller (Fig. 9, 914 and 924); and the controller (Fig. 3, 314 and 324) controls current output of the secondary winding (Fig. 9, L2) of the transformer (Fig. 9, 932) by controlling (Paragraph [0047]) switch-on and switch-off of the first current switch (Fig. 9, Q1), and the second current switch (Fig. 9, Q3).
[AltContent: textbox (the circuit (Fig 9, Diode, Capacitor and Resistor))][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    542
    726
    media_image1.png
    Greyscale


Liu does not specify a start- up circuit, the start-up circuit, the first current switch, and the second current switch are connected to the controller; the start-up circuit and the transformer T1 are connected to an input terminal Vin;
Kunst discloses a start- up circuit (Fig. 1, 49 & Paragraph [0035]), the start-up circuit (Fig. 1, 49) and the first current switch (Fig. 1, 46) are connected to the controller (Fig. 1, 16); the start-up circuit (Fig. 1, 49) and the transformer (Fig. 1, 22) are connected to an input terminal Vin (Fig. 1, 18);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Liu with a start- up circuit, the start-up circuit, the first current switch, and the second current switch are connected to the controller; the start-up circuit and the transformer T1 are connected to an input terminal Vin for purpose of provide power to the controller as disclosed by Kunst (Paragraph [0035]).
Allowable Subject Matter
Claim 2-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein the drive power supply circuit further comprises capacitors C1 to C9, resistors R1 to R2, resistors R6 to R9, resistors R11 to R13, resistors R15 to R17, diode D7 to D8, and diodes D12 to D13; an input voltage monitoring input terminal 1 of the controller is grounded via the resistor R2; the capacitor C2 is arranged in parallel at both ends of the resistor R2; an input terminal Vin is connected to the input voltage monitoring input terminal 1 of the controller via the resistor R1; the capacitor C1 is disposed between the input terminal Vin and ground; a high voltage input terminal a of the start-up circuit is connected to the input terminal Vin; a feedback input terminal d of the start-up circuit is connected to a precharge completion feedback output terminal 2 of the controller; a precharge output terminal c of the start-up circuit is connected to one end of the capacitor C3, and the other end of the capacitor C3 is grounded; a precharge output terminal b of the start-up circuit is connected to the resistor R7 and an energy storage capacitor C7 simultaneously, and is grounded via the resistor R7 and the resistor R8 in turn; an intersection point of the resistor R7 and the resistor R8 is connected to a voltage monitoring input terminal 4 of the controller for the capacitor C7; a first phase transmission current monitoring input terminal 7 of the controller is connected to a current output terminal of a first control switch via the resistor R9; a second phase transmission current monitoring input terminal 9 of the controller is connected to a current output terminal of a second control switch via the resistor R15; a transformer secondary current and output overvoltage monitoring input terminal 8 of the controller is grounded via the resistor R13, and connected to an anode of the diode D8 via the resistor R12; and a positive electrode of the primary main winding Npl is connected to the input terminal Vin, a negative electrode of the primary main winding Npl is returned to the positive electrode via the diode D7 and the resistor R6 in turn, to form a closed circuit; the capacitor C4 is connected in parallel at both ends of the resistor R6; a positive electrode of the diode D7 is grounded via the first current switch and the resistor R11 in turn; a control terminal of the first current switch is connected to a first drive output terminal 6 of the controller; a negative electrode of the diode D7 is connected to a negative electrode of the diode D12, a positive electrode of the diode D12 is grounded via the second current switch and the resistor R16 in turn; a control terminal of the second current switch is connected to a second drive output terminal 5 of the controller; a positive electrode of the primary winding Na is grounded, a negative electrode of the primary winding Na is connected to the resistor R12 and connected to the precharge output terminal c of the start-up circuit and a power supply input terminal 3 of the controller simultaneously via the diode D8; a positive electrode of the primary winding Np2 is connected to the precharge output terminal b of the start-up circuit, and is returned to a negative electrode of the primary winding Np2 via the capacitor C7, the resistor R16, and the second current switch in turn simultaneously, to form a circuit; and both ends of the secondary winding Ns pass through the diode D13 to a power output terminal and are connected to a LED lights.” as recited in claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844